DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-4, 9, and 18 are objected to because of the following informalities:
Regarding claim 2, on line 2, it appears that the word “a” is missing before the word “time”.
Claims 3 and 4 are also objected to as being dependent on claim 2 and containing the same deficiency.
Regarding claim 9, on line 2, it appears that the word “a” is missing before the word “scrambling”.
Regarding claim 18, on line 2, it appears that the word “a” is missing before the word “time”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 14, 16-20, 27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alfarhan et al. (WO 2021/207467A1) (hereinafter “Alfarhan”).  Alfarhan teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method for wireless communications at a user equipment (UE), comprising: obtaining configuration information received from a network entity, the configuration information indicating a plurality of configurations for small data transfer (SDT) transmission” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT, and/or one or more transport block size thresholds for SDT (collectively plurality of configurations for SDT) as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Lastly, “determining at least one of a transport block size (TBS) or data threshold for SDT transmission based on one of the configurations; and outputting for transmission one or more SDT transmissions based on the determination” is anticipated by the WTRU 102 (UE) that receives DL data transmission(s) using the one or more DL configured grants for SDT, determines, for the DL data transmission(s), a transport block size, and subsequently sends (outputting) HARQ feedback (SDT transmission) for the DL data transmission(s) using an UL SDT resource as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Regarding claim 2, “wherein the configuration information comprises an identification of one or more SDT resources in time domain” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT (identification of SDT resources), and/or one or more transport block size thresholds for SDT (collectively plurality of configurations for SDT) as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Regarding claim 6, “wherein the configuration information comprises a plurality of transport block sizes (TBSs) associated with the one or more SDT transmissions” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT, and/or one or more transport block size thresholds for SDT (transport block sizes) as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Regarding claim 7, “wherein outputting one or more SDT transmissions comprises outputting a selected TBS of the plurality of TBSs for transmission to the network entity” is anticipated by the WTRU 102 (UE) that receives DL data transmission(s) using the one or more DL configured grants for SDT, determines, for the DL data transmission(s), a transport block size, and subsequently sends (outputting) HARQ feedback (SDT transmission using determined/selected TBS) for the DL data transmission(s) using an UL SDT resource as shown in Figure 2 and spoken of on page 23, paragraph [0114]. 
Regarding claim 14, “wherein the configuration information comprises a plurality of data thresholds associated with the one or more SDT transmissions” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT, and/or one or more transport block size thresholds for SDT (data thresholds) as shown in Figure 2 and spoken of on page 23, paragraph [0114]. 
Regarding claim 16, “wherein the configuration information comprises one or more of modulation and coding schemes (MCSs) or priority levels for SDT operations” is anticipated by received uplink configured grants that may include priority information and/or a modulation and coding scheme as spoken of on page 16, paragraph [0081]. 
Regarding claim 17, “a method for wireless communications at a network entity, comprising: outputting, for transmission to a user equipment (UE), configuration information indicating a plurality of configurations for small data transfer (SDT) transmission” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT, and/or one or more transport block size thresholds for SDT (collectively plurality of configurations for SDT) as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Lastly, “obtaining one or more SDT transmissions received from the UE based on one of the plurality of configurations” is anticipated by the WTRU 102 (UE) that receives DL data transmission(s) using the one or more DL configured grants for SDT, determines, for the DL data transmission(s), a transport block size, and subsequently sends (outputting) HARQ feedback (SDT transmission) for the DL data transmission(s) using an UL SDT resource as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Regarding claim 18, “wherein the configuration information for SDT operations comprises an identification of one or more SDT resources in time domain” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT (identification of SDT resources), and/or one or more transport block size thresholds for SDT (collectively plurality of configurations for SDT) as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Regarding claim 19, “wherein the configuration information comprises a plurality of transport block sizes (TBSs) associated with the one or more SDT transmissions” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT, and/or one or more transport block size thresholds for SDT (transport block sizes) as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Regarding claim 20, “wherein obtaining one or more SDT transmissions comprises obtaining signaling indicating a selected TBS of the plurality of TBSs received from the UE” is anticipated by the WTRU 102 (UE) that receives DL data transmission(s) using the one or more DL configured grants for SDT, determines, for the DL data transmission(s), a transport block size, and subsequently sends (outputting) HARQ feedback (signaling) for the DL data transmission(s) using an UL SDT resource as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Regarding claim 27, “wherein the configuration information comprises a plurality of data thresholds associated with the one or more SDT transmissions” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT, and/or one or more transport block size thresholds for SDT (data thresholds) as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Regarding claim 29, “an apparatus for wireless communications, comprising: a first interface configured to obtain configuration information indicating a plurality of configurations for small data transfer (SDT) transmission” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT, and/or one or more transport block size thresholds for SDT (collectively plurality of configurations for SDT) as shown in Figure 2 and spoken of on page 23, paragraph [0114]; where the WTRU 102 of Figure 1B includes a transmit/receive element 122 (first, second interface) coupled to a processor 118.
Lastly, “one or more processors configured to determine at least one of a transport block size (TBS) or data threshold for SDT transmission based on one of the configurations, and a second interface configured to output one or more SDT transmissions for transmission based on the determination” is anticipated by the WTRU 102 (UE) that receives DL data transmission(s) using the one or more DL configured grants for SDT, determines, for the DL data transmission(s), a transport block size, and subsequently sends (outputting) HARQ feedback (SDT transmission) for the DL data transmission(s) using an UL SDT resource as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Regarding claim 30, “an apparatus for wireless communications, comprising: a first interface configured to output, for transmission to a user equipment (UE), configuration information indicating a plurality of configurations for small data transfer (SDT) transmission” is anticipated by a WTRU 102 (UE) in communication with a gNB 180 (network entity) of Figure 1 that receives configuration information including one or more UL configured grants for SDT, one or more DL configured grants for SDT, and/or one or more transport block size thresholds for SDT (collectively plurality of configurations for SDT) as shown in Figure 2 and spoken of on page 23, paragraph [0114]; where the gNB 180 include one or more transceivers (first interface) for communicating with the WTRU(s) 102 as spoken of on page 12, paragraph [0055].
Lastly, “obtain one or more SDT transmissions received from the UE based on one of the plurality of configurations” is anticipated by the WTRU 102 (UE) that receives DL data transmission(s) using the one or more DL configured grants for SDT, determines, for the DL data transmission(s), a transport block size, and subsequently sends (outputting) HARQ feedback (SDT transmission) for the DL data transmission(s) using an UL SDT resource as shown in Figure 2 and spoken of on page 23, paragraph [0114].
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan in view of Jeon et al. (U.S. 2021/0410181) (hereinafter “Jeon”).
Regarding claim 3, Alfarhan teaches claim 2 as described above.  Alfarhan does not explicitly teach “wherein outputting one or more SDT transmissions comprises multiplexing small data from a user plane and small data from a control plane for a same transmission”.
However, Jeon teaches a method for configuration of wireless communication of small data where a MAC layer may multiplex control plane and user plane data into the same transport block as spoken of on page 8, paragraph [0089].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the small data multiplexing taught in Jeon to the small data transmission of Alfarhan in order to increase the efficiency of data transmission by multiplexing of multiple small transmissions into a single larger transmission.

11.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan in view of Chen (U.S. 2019/0289661).
Regarding claim 4, Alfarhan teaches claim 2 as described above.  Alfarhan does not explicitly teach “wherein outputting one or more SDT transmissions comprises outputting small data from a user plane and small data from a control plane based on a prioritization for the small data from the user plane and the small data from the control plane”.
However, Chen teaches a method and apparatus for radio resource control where small UL data is transmitted that includes information to enable the network to apply overload control and prioritization as spoken of on page 3, paragraph [0045], steps 6b, 8a, 10, and 12.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the small data prioritization of Chen to the small data transmission of Alfarhan in order to improve the user perceived quality of service of the system by prioritizing more critical transmissions.

12.	Claim(s) 8, 9, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan in view of Kim et al. (WO 2021/231578) (hereinafter “Kim”).
Regarding claims 8 and 21, Alfarhan teaches claims 7 and 20 as described above.  Alfarhan does not explicitly teach “wherein outputting the selected TBS comprises applying a scheme associated with the selected TBS to an uplink resource mapping” or “wherein the signaling indicating the selected TBS comprises an uplink resource mapping associated with the selected TBS applied to the one or more SDT transmissions”.
However, Kim teaches a method and system for small data transmission where an uplink configuration may be mapped over one or more OFDM symbols (uplink resource mapping), and where a scrambling sequence (scheme) for the configuration may be applied as spoken of on page 30, paragraph [0146].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the resource mapping including a scrambling sequence as taught in Kim to the small data transmission of Alfarhan in order to improve the reliability of the data transmission by allowing for improved data synchronization at the receiver.
Regarding claims 9 and 22, Alfarhan teaches claims 7 and 20 as described above.  Alfarhan does not explicitly teach “wherein outputting the selected TBS comprises applying scrambling scheme associated with the selected TBS to uplink signaling” or “wherein the signaling indicating the selected TBS comprises a scrambling scheme associated with the selected TBS applied to the one or more SDT transmissions”.
However, Kim teaches a method and system for small data transmission where an uplink configuration (uplink signaling) may be mapped over one or more OFDM symbols (uplink resource mapping), and where a scrambling sequence (scheme) for the configuration may be applied as spoken of on page 30, paragraph [0146].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the resource mapping including a scrambling sequence as taught in Kim to the small data transmission of Alfarhan in order to improve the reliability of the data transmission by allowing for improved data synchronization at the receiver.

13.	Claim(s) 10, 12, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan in view of Ljung et al. (WO 2020/254045) (hereinafter “Ljung”).
Regarding claims 10 and 23, Alfarhan teaches claims 6 and 19 as described above.  Alfarhan does not explicitly teach “wherein the plurality of TBSs comprise TBSs associated with preconfigured uplink resource (PUR)-based SDT, and wherein the configuration information is received in at least one of radio resource control (RRC) signaling, a medium access control (MAC) control element (CE), or downlink control information (DCI)” or “wherein the plurality of TBSs comprise TBSs for preconfigured uplink resource (PUR)-based SDT, and wherein the configuration information is outputted for transmission in at least one of radio resource control (RRC) signaling, a medium access control (MAC) control element (CE), or downlink control information (DCI)”.
However, Ljung teaches a system and method for enabling downlink communication between a wireless device and a network node, where the wireless device performs small data uplink transmission utilizing a preconfigured uplink resource (PUR), and where a configuration may be conducted using RRC signaling as spoken of on page 10, lines 11-33.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the RRC configuration and PUR transmission of Ljung to the small data transmission of Alfarhan in order to improve the efficiency of the uplink transmission by utilizing preconfigured resources.
Regarding claims 12 and 25, Alfarhan teaches claims 10 and 19 as described above.  Alfarhan does not explicitly teach “wherein outputting one or more SDT transmissions comprises outputting for transmission on a preconfigured uplink resource (PUR), wherein the preconfigured uplink resource is associated with one of the plurality of TBSs” or “wherein obtaining one or more SDT transmissions comprises obtaining the one or more SDT transmissions received on a preconfigured uplink resource (PUR), wherein the preconfigured uplink resource is associated with one of the plurality of TBSs”.
However, Ljung teaches a system and method for enabling downlink communication between a wireless device and a network node, where the wireless device performs small data uplink transmission utilizing a preconfigured uplink resource (PUR) as spoken of on page 10, lines 11-33.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PUR transmission of Ljung to the small data transmission of Alfarhan in order to improve the efficiency of the uplink transmission by utilizing preconfigured resources.
Allowable Subject Matter
14.	Claims 5, 11, 13, 15, 24, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467